Filed 11/24/20 P. v. Crow CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F079860
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F13910098)
                    v.

    JAMES LEE CROW,                                                                       OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Jane Cardoza,
Judge.
         Stephen M. Hinkle, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Detjen, Acting P.J., Meehan, J. and Snauffer, J.
                        FACTS AND PROCEDURAL HISTORY
       James Lee Crow (defendant) assaulted and threatened his girlfriend over a two-
day period in June 2013. After he was arrested, he repeatedly called the victim from jail
and ordered her to avoid the investigators and not to appear in court. As a result,
defendant was charged in an amended information with assault by means of force likely
to produce great bodily injury (Pen. Code,1 § 245, subd. (a)(4); count 1), battery (§ 243,
subd. (e)(1); counts 2 & 6), assault with a deadly weapon (§ 245, subd. (a)(1); count 3),
making a criminal threat during the commission of which he personally used a deadly or
dangerous weapon (§§ 422, 12022, subd. (b)(1); count 4), dissuading a witness by force
or threat (§ 136.1, subd. (c)(1); count 5), and dissuading a witness from prosecuting a
crime (id., subd. (b)(2); counts 7-11).
       On January 23, 2014, a jury convicted defendant as charged. He was found to
have suffered five prior strike convictions (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d))
and a prior serious felony conviction (§ 667, subd. (a)(1)), and to have served a prior
prison term (§ 667.5, former subd. (b)).
       Defendant was sentenced to a total of 38 years plus 175 years to life in prison, and
ordered to pay various fees, fines, and assessments. On appeal, this court affirmed
defendant’s convictions, but concluded the sentence on certain counts should have been
stayed pursuant to section 654. Accordingly, we modified the sentence to a term of 75
years to life plus 18 years.
       On or about April 3, 2019, the California Department of Corrections and
Rehabilitation advised the trial court of potential errors in the second amended
determinate abstract of judgment. It also questioned the court’s calculation of the
determinate term imposed on count 1.



1      All statutory references are to the Penal Code unless otherwise stated.


                                             2.
        On August 19, 2019, the court resentenced defendant. As to all counts except
count 1, it declined to exercise its discretion to strike defendant’s prior strike convictions
and prior serious felony enhancements, and found the factors in aggravation outweighed
those in mitigation.
        With respect to count 3, the court imposed a term of 25 years to life in prison
pursuant to section 667, subdivision (e)(2). It enhanced that term by five years pursuant
to section 667, subdivision (a)(1). The court, having struck one prior prison term
enhancement when originally sentencing defendant, now struck the second such
enhancement. As to count 4, the court imposed a sentence of 25 years to life pursuant to
section 667, subdivision (e)(2). It enhanced that term by five years pursuant to section
667, subdivision (a)(1), plus one year pursuant to section 12022, subdivision (b)(1). It
then stayed sentence on count 4 pursuant to section 654. As to counts 5 and 7
through 11, the court imposed a sentence of 25 years to life pursuant to section 667,
subdivision (e)(2) on each count, and enhanced each term by five years pursuant to
section 667, subdivision (a)(1). It ordered sentence stayed, pursuant to section 654, on
counts 8 through 11. As to count 1, the court struck defendant’s prior strike convictions
and imposed the middle term of three years. Defendant was given credit for time served
on counts 2 and 6, both of which were misdemeanors. The total unstayed term was,
accordingly, 18 years plus 75 years to life.
        The court also updated defendant’s time credits. It ordered defendant to pay
victim restitution in an amount to be determined. It imposed a restitution fine (§ 1202.4)
in the amount of $10,000; a court security fee (§ 1465.8) in the amount of $440; a
criminal conviction assessment (Gov. Code, § 70373) in the amount of $330; and a
probation report fee (§ 1203.1b) in the amount of $296. In light of the length of the
sentence and defendant’s age and apparent physical issues, it suspended the fines and
fees.
        Defendant filed a timely notice of appeal.

                                               3.
                            APPELLATE COURT REVIEW
       Defendant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (People v. Wende (1979) 25 Cal.3d 436.) The opening brief also
includes the declaration of appellate counsel indicating that defendant was advised he
could file his own brief with this court. By letter dated January 17, 2020, we invited
defendant to submit additional briefing. To date, he has not responded directly to our
letter. It appears, however, that he has attempted to raise two issues in the course of a
request he submitted to this court regarding a procedural matter. We will address what
we perceive to be those issues.
       First, defendant says the five-year enhancements should accompany the
indeterminate sentences, not the determinate term of three years. We assume he means
they should be listed on the indeterminate abstract of judgment rather than, as they are
now, on the determinate abstract of judgment. Defendant offers no authority for the
proposition that the abstracts of judgment are incorrect. More importantly, he does not
suggest he is prejudiced in any way.
       Second, defendant says he read about a new law that did away with life sentences
for nonviolent offenders and mandatory minimum sentences under the three strikes law.
We presume defendant is referring to the Three Strikes Reform Act of 2012, an initiative
measure that amended both the legislative and initiative versions of the three strikes law.
The amendments do not assist defendant, however, because he was previously convicted
of two or more serious felonies and, with the exception of count 1 and the misdemeanors,
his current offenses constitute serious felonies. (§ 1192.7, subd. (c)(8), (18), (31), (37) &
(38).) Accordingly, he was properly sentenced to 25 years to life on all but count 1 and
the misdemeanors. (§§ 667, subd. (e)(2)(A)(ii), 1170.12, subd. (c)(2)(A)(ii).)
       After independent review of the record, we conclude there are no reasonably
arguable legal or factual issues.

                                             4.
                            DISPOSITION
The judgment is affirmed.




                                5.